Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This Office Action is in response to the Applicant’s reply received 1-22.  Claim 38 is pending and considered on the merits.

Previous Affidavits Showing Enablement
In related case 14/282336, the Applicant filed a 1.132 Declaration on 2/11/19 shows intravenous administration of CoQ10 was effective on mouse models of human acute erythroleukemia, and acute myeloid leukemia.  In the related case 13/366224 (now US Patent 8562976) a 1.132 Declaration by Niven R. Narain on 5/16/13 shows that CoQ10 intravenously administered to pancreatic tumors in mice was also effective.  Therefore the Applicant has shown that several tumors can be treated with intravenous administration of CoQ10.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-32 of U.S. Patent No. 10933032. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously to a subject in combination with a chemotherapeutic agent to treat cancer (e.g. oncological disorder).  It would be obvious to add an additional chemotherapeutic agent to the treatment method of claims 16-19 in view of the other claims in the current application.  .

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,376477. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to intravenously administering coenzyme Q10 (‘477, claim 16) to a subject to treat cancer.

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 9901542 (previously application 14/477828). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously (‘542 claim 6) to treat cancer.

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-13 of U.S. Patent No. 8771680. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to intravenously administering coenzyme Q10 (‘680 claim 13) to a subject to treat cancer. 

46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8586030. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to intravenously administering coenzyme Q10 to treat cancer (e.g. pancreatic tumor).

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8562976. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to intravenously administering coenzyme Q10 to a subject to treat cancer (e.g. solid tumor).

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 19, 21-24, 27-36, 43-45, and 47  of copending Application No. 15/353724. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to intravenously administering coenzyme Q10 to a subject to treat cancer (i.e. glioma) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 47 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 17, 22, 23, 25, 30, 38, 39, 41, 43, 45-47, 50, 52-54, 69, 69, 73, 76-79, 83, 86-88 and 95  of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously to treat cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/653787. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously (‘787, claims 6 and 7) to treat cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 66 of copending Application No. 17321699. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously (‘699, claims 48 and 49) to treat cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5, 7-13, 18, 21-23, 26, 28,  32-38, 41-43 of copending Application No. 17100674. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously (‘674, claim 1(a)) to treat cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-13, 16, 17, 19, 20, 44, 57-60, 63, 65 and 66 of copending Application No. 17/141499. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to administering coenzyme Q10 intravenously (‘499, claims 16 and 17) to treat cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699